DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed April 6, 2022 has been entered. No new matter has been added.
Claims 1 – 8 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4 – 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2009/0166120) and in view of Eguchi et al. (US 2005/0092283). 
Regarding Claim 1:
Okamoto teaches an engine cooling structure for a motorcycle (1) including an air-cooled engine (60), which is a drive source, and a front fender (30) provided in front of the air-cooled engine, wherein a cylinder head (63) of the air-cooled engine includes a plurality of cooling fins (fig 2 shows fins on outer surface of cylinder along 63b), the cooling fins being connected to each other by vertical walls extending in a direction of the cylinder axis (Fig 2); an air introduction hole (via 50b, paragraph 0058) is formed at a front part of a cylinder head (63) of the air-cooled engine such that the air introduction hole opens frontward and a space around an attachment portion (63A) for a spark plug (65) and a space in front of the cylinder head communicate with each other through the air introduction hole, a guide portion (32) is formed at the front fender and configured to guide incoming wind toward the air introduction hole.
Okamoto is silent to the air introduction hole is disposed at a front surface of the cylinder head, which opens frontward, and is a through-hole which is formed between the vertical walls, and a plug vicinity space, which is a space inside the cylinder head, and a frontward space, which is a space outside of the cylinder head, communicate with each other through the air introduction hole. The Examiner notes that it would be obvious to one of ordinary skill in the art to show the spark plug inserted into the cylinder combustion space since the plugs are used to ignite combustion.
Furthermore, Eguchi et al. teaches to the air introduction hole is disposed at a front surface of the cylinder head, which opens frontward, and is a through-hole which is formed between the vertical walls, and a plug vicinity space, which is a space inside the cylinder head, and a frontward space, which is a space outside of the cylinder head, communicate with each other through the air introduction hole (Fig 4 shows plug 50 inserted into the cylinder combustion space which forms a hole communicating with the outer cylinder in order for the plug to be inserted).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to show the plug inserted via a through hole in order to allow the spark plug to be inserted into the cylinder and ignite combustion.
	Regarding Claim 2:
Okamoto teaches a lower end (31i) of a rear portion of the front fender is located upward relative to a lower end of a cylinder head cover (41) of the air-cooled engine (Fig 2)
	Regarding Claim 3:
Okamoto teaches the front fender includes a fender front portion (31), a fender rear portion (31i), and a fender intermediate portion (31) located frontward of the fender rear portion and connecting the fender front portion and the fender rear portion, a dimension in a vehicle widthwise direction of the fender front portion is greater than that of the fender rear portion, and a dimension in a vehicle widthwise direction of the fender intermediate portion gradually decreases from a front end thereof toward a rear side (Figs 2 – 5).
	Regarding Claim 4:
Okamoto teaches a shroud (40) provided so as to be located frontward relative to the cylinder head, the shroud covering a part of a motorcycle frame (20) structure from an outer side in a vehicle widthwise direction, wherein a lower end of a rear portion of the front fender is located rearward relative to a front edge portion of the shroud (Fig 1).
	Regarding Claim 7:
Okamoto teaches the cylinder head has a lateral outlet (along 42) which opens toward a lateral side in a vehicle widthwise direction from the space around the attachment portion for the spark plug, and a rear outlet (along 50) which opens rearward from the space around the attachment portion for the spark plug.
	Regarding Claim 8:
Okamoto teaches at least a part of the air introduction hole is formed in an area shifted one lateral side in a vehicle widthwise direction with respect to a motorcycle frame structure provided in front of the cylinder head (Figs 1 – 2).
	Regarding Claim 9:
Okamoto teaches an engine cooling structure for a motorcycle (1) including an air-cooled engine (60) and a front fender (36) provided in front of the air-cooled engine, wherein a guide portion (32) for guiding incoming wind toward a cylinder or a cylinder head (63) is formed at the front fender.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2009/0166120) and in view of Sasaki (US 2016/0090152).
	Regarding Claims 5 and 6:
Okamoto is silent to an exhaust pipe is connected to a front surface of the cylinder head, and the exhaust pipe includes a first part extending so as to be separated in a vehicle widthwise direction from the air introduction hole as advancing frontward from the front surface of the cylinder head.
However, Sasaki teaches an exhaust pipe (62) is connected to a front surface of the cylinder head, and the exhaust pipe includes a first part extending so as to be separated in a vehicle widthwise direction from the air introduction hole as advancing frontward from the front surface of the cylinder head.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the exhaust pipe of Sasaki in the engine of Okamoto in order to direct cooling air towards the exhaust.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747